        Case 2:21-cv-01367-JDP Document 5 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARCELLO WILLIAMS LESTER,                         Case No. 2:21-cv-01367-JDP (HC)
12                       Petitioner,                    ORDER DIRECTING PETITIONER TO FILE
                                                        AN APPLICATION TO PROCEED IN
13           v.                                         FORMA PAUPERIS OR PAY THE FILING
                                                        FEE
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS,
15
                         Respondent.
16

17

18          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma pauperis

20   affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner

21   will be provided the opportunity to either submit the appropriate affidavit in support of a request

22   to proceed in forma pauperis or submit the appropriate filing fee.

23          In accordance with the above, it is hereby ORDERED that:

24          1. Petitioner shall submit, within thirty days from the date of this order, either an affidavit

25   in support of his request to proceed in forma pauperis or the appropriate filing fee.

26          2. Petitioner’s failure to comply with this order will result in a recommendation that this

27   action be dismissed.

28
                                                        1
         Case 2:21-cv-01367-JDP Document 5 Filed 09/16/21 Page 2 of 2


 1

 2            3. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

 3   form used by this district.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:      September 16, 2021
 7                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
